Brown, J.
(concurring in part and dissenting in part). I am satisfied that regardless of the extent, if any, to which those doctors who continued as partners actually participated in the initial treatment and diagnosis of the injured plaintiff, they were legally responsible for such treatment and diagnosis as members of the partnership under the auspices of which the alleged acts of medical malpractice were carried out. Thus, for purposes of the doctrine of continuous treatment, the legal relationship which existed as between the defendants-appellants, who are alleged to have committed the acts of malpractice, and the remaining defendants, who continued as members of the partnership and later formed a professional corporation, was sufficient to impute any continued treatment by the latter to the former (McDermott v Torre, 56 NY2d 399, 403; cf. Ruane v Niagara Falls Mem. Med. Center, 60 NY2d 908). I depart, however, from the conclusion reached by Justice Niehoff, in *245which Justice Gibbons has concurred, in that my review of the record discloses no dispute either as to whether the treatment rendered to the injured plaintiff was for the same condition as that for which he was originally treated or that it was, in fact, continuous. Accordingly, I would go further and, upon denying the defendants-appellants’ motion for summary judgment in their favor, would search the record (CPLR 3212 [b]) and grant partial summary judgment in favor of the plaintiffs against the defendants-appellants dismissing their defense of the Statute of Limitations on the ground that the period of limitation was tolled by virtue of the doctrine of continuous treatment.
The doctrine of continuous treatment provides for a tolling of the period of limitation in a medical malpractice action “when the course of treatment which includes the wrongful acts or omissions has run continuously and is related to the same original condition or complaint” (Borgia v City of New York, 12 NY2d 151,155). The doctrine ordinarily applies where there has been continuous treatment by the same physician. In our case, however, the initial treatment and the alleged acts of malpractice were carried out by at least one member and one employee of a medical partnership — the defendant-appellant doctors — while the continuous treatment was provided by those doctors who remained as members of the group practice of which the injured plaintiff was a patient. In order to apply the doctrine of continuous treatment, it is necessary to find that there was a sufficient connection between the defendants-appellants and the remaining defendant doctors such that the continued treatment by the latter group may be imputed to the former. Because of their legal relationship as partners at the time of the malpractice, there was a sufficient connection between the doctors who continued to treat plaintiff and Dr. Fromm, who is alleged to have committed the original malpractice, to support the application of the continuous treatment doctrine as to him. Similarly, I conclude that Dr. Sarno’s status as an employee of the partnership at the time of the alleged malpractice provides a sufficient connection between him and the surviving doctors to support the application of the continuous treatment doctrine.
The liability of members of a partnership for a tort committed in the course of its business is joint and several (Partnership Law §§ 24, 26; Caplan v Caplan, 268 NY 445; see also, Connell v Hayden, 83 AD2d 30, 46). The individual partners themselves are treated as any other person who jointly commits a tort either in person or by an agent. Thus, in accordance with agency principles, each of the members of the partnership is liable for the torts committed by one of the partners acting in the scope of *246the partnership business regardless of whether they participated in, ratified, or had knowledge of the tortious acts. Similarly, all of the partners are liable for tortious acts of an employee of the partnership committed in the course of its business (see generally, 16 NY Jur 2d, Business Relationships, § 1411).
The alleged acts of malpractice in this case occurred at a time when all of the individual defendants — with the exception of Dr. Sarno, who was an employee — were members of the partnership. Thus, liability for the alleged malpractice, whether committed by one of the partners or by an employee, extended to all the members of the partnership. It is by virtue of this legal relationship between the defendants and the defendants-appellants at the time of the alleged malpractice that the doctrine of continuous treatment is applicable (McDermott v Torre, supra).
Further, I find the existence of no issue of fact on this record concerning whether the condition for which the injured plaintiff received treatment was the same as the one for which he originally sought the services of the medical group, or that the treatment he received was continuous. The record is clear — and the defendants-appellants’ brief does not dispute — that the treatment rendered to the injured plaintiff through July 1978 by the remaining defendants, a group of neurological specialists, was for the same neurological condition for which he had originally sought treatment from the group in 1973, and for the complications resulting from the alleged acts of malpractice. Thus, for the period through July 1978 the injured plaintiff remained under the continuous care of a group of physicians who, although perhaps not actual participants in the alleged acts of malpractice, were each potentially liable for those acts as members of the previously dissolved partnership.
The doctrine of continuous treatment is intended to permit the preservation of the physician-patient relationship and to allow a patient to continue in the care of his physician without interrupting that care to commence a medical malpractice suit. The rationale for the rule was expressed by the Court of Appeals in Borgia v City of New York (12 NY2d 151, 156, supra) as follows: “[i]t would be absurd to require a wronged patient to interrupt corrective efforts by serving a summons on the physician or hospital superintendent.” Since the injured plaintiff in this case concededly remained under the continuous care of a group of physicians, each of whom were potentially individually liable for the alleged acts of malpractice, if there were no toll of the period of limitation, he would have been required to have *247commenced his action while still receiving corrective treatment from those potentially liable. To require him to pursue such a course would run counter to the fundamental purpose of the continuous treatment doctrine.
Accordingly, I vote to affirm the order appealed from insofar as it denied the motion of the defendants-appellants for summary judgment dismissing the plaintiffs’ complaint as to them, but I would sua sponte modify the order by adding a provision searching the record and thereupon granting partial summary judgment to the plaintiffs dismissing the defense of the Statute of Limitations asserted by the defendants-appellants.